Citation Nr: 0518748	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  99-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for anal fissures.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for a right knee 
disability.

8.  Entitlement to service connection for a left knee 
disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 through 
August 1982, from August 1991 to March 1992, and from 
September 1992 to March 1996.  Service personnel records 
further reflect additional periods of active duty for 
training and annual training, but these dates are not 
verified.  A report of separation from Natural Guard service 
reflects that the veteran was discharged from the National 
Guard in January 1998, with total reserve and active service 
of over 17 years.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

This case was previously before the Board, in November 2003, 
when it was remanded for development in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), including to 
obtain clarification of his active service dates.  The case 
is now again before the Board. 

The issues of service connection for lumbar spine, right 
shoulder, cervical spine, and right and left knee 
disabilities, and anal fissures and hemorrhoids addressed in 
the REMAND portion of the decision below are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part. 


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the issue addressed in this decision.

2.  The medical evidence establishes that the veteran is 
diagnosed with an acquired psychiatric disorder, to include 
major depression with psychotic features and schizophrenia, 
that had its onset within one year following discharge from 
active service.


CONCLUSION OF LAW

A psychiatric disorder, to include major depression with 
psychotic features and schizophrenia, is the result of active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5102, 5103 and 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board is granting the veteran's claim seeking entitlement 
to service connection for an acquired psychiatric disability.  
The Board acknowledges that all periods of active duty for 
training and annual training during the veteran's reserve and 
National Guard service has not been verified, and that not 
all service medical records from this duty have been 
obtained.  In addition, not all records of VA treatment 
accorded the veteran have been obtained.  However, as the 
Board is granting the veteran's claim, the Board finds it is 
not necessary to remand this issue to obtain these records 
and finds no prejudice to the veteran in considering his 
claim based on the evidence now of record.  Hence, any 
failure to comply with VCAA requirements as to this issue 
would not be prejudicial to the veteran.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, regulations provide that certain chronic 
diseases, to include a psychosis, will be considered to have 
been incurred in service if manifested to a degree of 10 
percent or more within one year from the date of separation 
from active service, where the veteran has served for 90 days 
or more during a period of war, or after December 31, 1946, 
even though there is no evidence the disease existed during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

In the present case, the medical evidence demonstrates that 
the veteran was first seen for psychiatric care in January 
1997, while apparently still actively drilling in the 
National Guard, but not on active duty.  These records show 
provisional diagnoses of anxiety and depression, situational, 
and of acute situational anxiety and depression.  The veteran 
presented for further treatment and, in March 1997, he was 
diagnosed with major depression and found to be a high 
suicide risk.  Hospitalization was recommended.  The entry 
was signed by both the veteran's treating physician, an M.D., 
and his treating psychologist, a Ph.D.

Service medical records do not show complaints of or 
treatment for a psychiatric disorder during either period of 
the veteran's active duty.  Available service medical records 
similarly show no complaints of or treatment for a 
psychiatric disorder during any period of active duty for 
training or annual training.  However, as above noted, these 
records are not complete.  

The veteran consented to hospitalization and was hospitalized 
from March to April 1997.  The hospital report reflects 
discharge diagnoses of schizophrenia, paranoid type, and 
alcohol abuse.

Concerning the etiology of the veteran's diagnosed acquired 
psychiatric disorder, to include major depression with 
psychotic features and schizophrenia, the Board notes that in 
April 1997, the veteran's treating VA physician made the 
following statement:

Since my first contact with [the veteran] 
on 2-6-97 it has become increasingly 
clear that [the veteran] is suffering 
from a persistent disabling mental 
disorder which has elements both of 
depression and psychosis.  

The psychologist, a Ph.D., recorded an impression of major 
depression and high suicide risk, and recommended 
hospitalization.  The veteran's treating physician, an M.D., 
noted his concurrence, stating he had reviewed the notes and 
approved them.  Subsequent hospitalization, as noted above, 
resulted in the diagnosis of schizophrenia, paranoid type.  
In April 1997, however, treatment records show a diagnosis 
resolving into one of major depression with psychotic 
features, or 296.24.  This diagnosis is then repeated 
throughout the balance of the VA treatment records.

VA treatment records dated in May 1997, indicate that the 
veteran's diagnosis appeared to be clarifying to depression, 
with mood congruent, and persecutory thoughts, Diagnostic 
Code 296.24.  

In June 1997, the veteran underwent a general medical VA 
examination and VA examination for mental disorders.  The 
resulting reports reflect diagnoses of a schizoaffective 
disorder, and of depression and schizophrenia.

In September 1997, the veteran was again hospitalized for his 
psychiatric disorder.  His diagnosis at discharge was changed 
to dysthymia and a psychotic disorder not otherwise specified 
versus schizophrenia.  Alcohol abuse was again diagnosed, by 
history.

VA treatment records dated in October and November 1997 
reflect a diagnosis of major depression with psychotic 
features versus a psychotic disorder, not otherwise 
specified, rule out a schizotypal paranoid disorder.  Alcohol 
abuse is again diagnosed, by history.

It is not clear that the VA examiners reviewed the veteran's 
entire claims file.  However, in the present case, the 
diagnoses reflected in the VA examination reports concur with 
those in the VA treatment reports dating from January 1997 
and culminating in the diagnosis and opinion of the entry 
quoted above, and in VA hospital records dated in March and 
April 1997 and September 1997.  These records demonstrate 
that the veteran manifests an acquired psychiatric disorder, 
to include major depression with psychotic features and 
schizophrenia, had its onset within one year following his 
discharge from active service.  

After review of the entire claims file, the Board finds that 
the evidence supports the findings of onset of major 
depression with psychotic features and schizophrenia within 
the one-year presumptive period following the veteran's 
discharge from active service in March 1996.  Accordingly, 
the Board finds that the medical evidence establishes that 
the veteran manifests an acquired psychiatric disorder, to 
include major depression with psychotic features and 
schizophrenia, that is the result of his active service.  
38 C.F.R. § 3.102 (2004).

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests an 
acquired psychiatric disorder-major depression with 
psychotic features and schizophrenia-that is the result of 
his active service.  The Board therefore concludes that 
service connection for an acquired psychiatric disorder to 
include major depression with psychotic features and 
schizophrenia is appropriate.


ORDER

Service connection for an acquired psychiatric disorder, to 
include major depression with psychotic features and 
schizophrenia, is granted.


REMAND

The veteran also seeks entitlement to service connection for 
lumbar spine, right shoulder, cervical spine, and right and 
left knee disabilities, and anal fissures and hemorrhoids.

As previously indicated, the VCAA redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, the Board notes that while the Board has made several 
attempts to obtain the veteran's full service medical and 
personnel records, those records from his final enlistment 
appear to be missing.  Similarly, any active or inactive 
service during that period of service has not been verified.  
A letter from the headquarters of the National Guard unit the 
veteran was last affiliated with is of record, dated in May 
2003.  The letter states that all documents other than those 
forwarded to the VA were sent to the U.S. Army Reserve 
Personnel Center.  

In the present case, current medical evidence establishes 
diagnoses for lumbar spine strain and sprain as recently as 
December 1997 (the latest treatment records in the claims 
file).  Available service medical records reflect treatment 
for the lumbar spine.  Similarly, the June 1997 VA 
examination report reflects diagnoses of possible mild 
rotator cuff tendonitis or tear in the right shoulder, neck 
pain with a history of radiculopathy and evidence of C5-6 
dennervation, inactive patellar femoral strain by history, 
and intermittent anal fissure and internal hemorrhoid, 
presently inactive.  Service medical records show treatment 
for injury to the right shoulder and cervical spine, findings 
of a bilateral knee condition, and anal fissures.  The 
records also show a pre-existing left knee condition.  Yet, 
the June 1997 VA examinations were conducted without review 
of the veteran's claims file, and provide no opinions as to 
the etiology of the diagnosed conditions.

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit Court found that, when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  The Federal Circuit Court held, in Wagner, that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
Any supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner when considering whether service connection 
is warranted for a pre-existing disability.  

In addition, the Board notes that the veteran received 
treatment from VA Medical Centers (MC) in Prescott and 
Phoenix, Arizona, before transferring his claims file to 
Tennessee.  Treatment records have been obtained only from 
VAMC Phoenix, Arizona.  Treatment records from the other 
facilities must be obtained.  

The Board finds it would be helpful to fully develop the 
medical evidence in this case and then accord the veteran VA 
examinations to determine the nature, extent, and etiology of 
any diagnosed lumbar spine, right shoulder, cervical spine, 
and bilateral knee disabilities, and of any anal fissures and 
hemorrhoids with review of the claims file and in 
consideration of the medical evidence of record.  See 
38 C.F.R. § 3.159(c)(4) (2004).

Concerning whether the June 1992 injury to the right shoulder 
and cervical spine occurred during a period of active 
service, the Board notes that the RO made several attempts to 
obtain the veteran's specific dates of active duty for 
training or annual training during that time, to no avail.  
The only information that could be obtained from the National 
Personnel Records Center (NPRC), the service department, and 
the headquarters of the National Guard unit to which the 
veteran was last assigned revealed that the veteran had been 
on active duty from August 6, 1991 through March 31, 1992, 
and from September 1, 1992 through March 7, 1996.  Point 
capture sheets show no drill points for June 1992.

However, even assuming, without finding, that the veteran had 
no periods of active or inactive service in June 1992, the 
Board points out that the veteran served an additional period 
of active duty subsequent to injury his neck and shoulder.  
The veteran's reports of medical history and examination at 
entrance to active service in September 1992 acknowledges 
pre-existing strain to right shoulder and neck with treatment 
by a chiropractor.  Orthopedic consult was noted to find full 
range of motion, normal muscle tone, and normal strength in 
the right hand.  Hence, notwithstanding the finding of injury 
during a period of active or inactive service, the Board 
notes that any current disability of the right shoulder and 
neck must be considered in light of the veteran's subsequent 
active service.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should again request that the 
NPRC and/or the U.S. Army Reserve 
Personnel Center provide verification for 
the veteran's periods of the National 
Guard and active service, including all 
periods of active and inactive duty for 
training-particularly for that period of 
time following his re-enlistment in March 
1996.

2.  The RO should then request from NPRC 
and/or U.S. Army Reserve Personnel 
Center-and any other source referred by 
NPRC or that is otherwise appropriate-
any additional service medical and 
service personnel records, including 
clinical records, hospital medical 
records, particularly those records 
arising from that period of service from 
March 1996 to January 1998.

If the service medical or hospital 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  

If necessary, the RO should use any and 
all methods of reconstruction of service 
records used in fire-related cases.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1 Part III, chapter 
4, paras. 4.28 and 4.29.

The RO should complete any and all 
follow-up actions referred by NPRC and 
service departments.

3.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

4.  The RO should again request that the 
veteran identify VA and non-VA health 
care providers who have treated him for 
his claimed lumbar spine, right shoulder, 
cervical spine, and right and left knee 
disabilities, anal fissures and 
hemorrhoids from his discharge from 
active service in August 1982 to 
September 1992 and from March 1996 to the 
present.

5.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
treatment records for treatment accorded 
the veteran for his lumbar spine, right 
shoulder, cervical spine, and right and 
left knee disabilities, anal fissures and 
hemorrhoids from the VAMCs in Prescott 
and Phoenix, Arizona, and any other VAMC 
the veteran may identify-particularly in 
Tennessee-from August 1982 to September 
1992, and from March 1996 to the present.

6.  When the above development has been 
completed, the RO should afford the 
veteran VA examinations by the 
appropriate specialists to determine the 
nature, extent, and etiology of any 
manifested lumbar spine, right shoulder, 
cervical spine, and right and left knee 
disabilities, anal fissures and 
hemorrhoids.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
any lumbar spine, right shoulder, 
cervical spine, and right and left 
knee disabilities, anal fissures and 
hemorrhoids.
?	Describe any current symptoms and 
manifestations attributed to the 
lumbar spine, right shoulder, 
cervical spine, and right and left 
knee disabilities, anal fissures and 
hemorrhoids.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all lumbar spine, right 
shoulder, cervical spine, and right 
and left knee pathology, and anal 
fissures and hemorrhoids.
?	Provide an opinion as to the 
etiology of any diagnosed lumbar 
spine, right shoulder, cervical 
spine, and right and left knee 
disabilities, anal fissures and 
hemorrhoids.  In particular, the 
examiner is requested to provide the 
following opinions:
1.	 Is it as likely as not that 
any currently diagnosed lumbar 
spine, right shoulder, cervical 
spine, and right or left knee 
disabilities, anal fissures and 
hemorrhoids 
?	is the result of or had 
its onset during any of 
the veteran's periods of 
active service?
?	is the result of an injury 
sustained during a period 
of inactive duty for 
training?
?	is the result of 
aggravation of any pre-
existing lumbar spine, 
right shoulder, cervical 
spine, left or right knee 
disability, or anal 
fissures or hemorrhoids-
either is the result of or 
had its onset during any 
of the periods of active 
service or of injury 
during a period of 
inactive duty for 
training?

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for lumbar spine, right 
shoulder, and cervical spine, and right 
and left knee disabilities, anal fissures 
and hemorrhoids, including consideration 
of the regulations governing the 
presumption of soundness and aggravation, 
as well as the ramifications of 
VAOPGCPREC 3-2003 and the holding in 
Wagner, supra, with regard to any pre-
existing disability.  If the decision 
remains is any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


